      ,
           Case 1:19-mj-08641-UA Document 18 Filed 10/16/19 Page 1 of 3                              ,)




UNITED STATES DISTRICT COURT
SOUTHERN DI STRICT OF NEW YORK                                                Q CJRIGI NA L
                                                  -   -   -   X


UNITED STATES OF AMERICA                                                 ORDER OF CONTINUANCE

                -   V .   -
                                                                               19 Mag . 8641
ZH<DNGSAN LIU ,

                              Defendant .

                                          -   -   -   -   -   X


      Upon the application of the United States of America and the

affirmation of Gillian Grossman , Assistant United States Attorney

for   the      Southern        District       of      New       York ,   it   is    found      that        the

defendant was charged wi th a violation of 18 U. S . C .                                  §§    371 and

1546 , i n a complaint dated September 13 , 2019 ;

          It   is   further       found       that        the     defendant        was   arrested           on

September 1 6 , 2019 , in the Southern District of New York , and was

presented before the Honorable Ona T . Wang on September 16 , 2019 ;

  I       It   is   further       found       that        the     defendant        was   released           on

c ~nditions i n cluding a $500 , 000 personal recognizance bond ,                                         home

d tention ,         electronic        monitoring ,                travel      restricted        to         the
 7
Southern and Eastern Districts of New York and the District of New

J 1 rsey , the surrender of travel documents and no new applications ,

and pretrial supervision as directed ; and that Raymond Wong , Esq . ,

has been retained as defense counsel ;
             Case 1:19-mj-08641-UA Document 18 Filed 10/16/19 Page 2 of 3



                                                         2
          It is further found that ,                     under the Speedy Trial Act ,                    the

Go[ ernment             was      initially        required             to    file     an   indictment      or

information on or before October 16 , 2019 ;

      1
          It is further found that Mr . Wong , counsel for defendant , and

Assistant               United      States      Attorney           Gillian          Grossman    have    been

en~aged in , and are continuing , discussions concerning a possible

disposition of this case ;

   /      It       is    further        found     that       the       Government      has     requested    a

continuance              of    30   days     to    engage          in       further    discussions      with

co l nsel about the disposition of this case and that the defendant ,

through            counsel ,      has    consented that                 such a      continuance may be

granted for that purpose and has specifically waived his right to

be charged in an indictment or information for an additional 30

days ; and

          It is further found that the granting of such a continuance

best serves the ends of justice and outweighs the best interests
  I
o~ the public and the defendant in a speedy trial ; and therefore

it is

          ORDERED that the request                       for       a   continuance pursuant to 18

U. S . C .     §   316l(h) (7) (A) is hereby granted until November 18 , 2019 ,

and that a copy of this Order and the affirmation of Assistant

United States Attorney Gillian Grossman be served by mail on this

date on counsel for the defendant by the United States Attorney ' s

Office .
     ,
          Case 1:19-mj-08641-UA Document 18 Filed 10/16/19 Page 3 of 3



                                       3



Dated :    New York , New York
           October Iv , 2019

                                        ,/4-?s;?\~,
                                     UN1:TED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF NEW YORK
